Citation Nr: 0309690	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left foot with arthritis and non-
displaced fracture of the left fifth toe, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his service-connected left foot 
disability and for a total rating based on individual 
unemployability due to service-connected disability.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in January 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In response to the Board's January 2002 letter, the veteran 
submitted additional medical records to the Board.  The RO 
has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


